Citation Nr: 0942393	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD), 
pneumonia, and bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service between November 1973 and 
January 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  

The Board notes that the Veteran has raised other claims 
which are not in appellate status.  These claims include 
entitlement to service connection for posttraumatic stress 
disorder and to an increased rating for hearing loss.  
However, these matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.


REMAND

A preliminary review of the record reveals, in the Board's 
view, a need for additional development prior to proceeding 
with appellate review.  The Veteran claims entitlement to 
service connection for a respiratory disorder to include 
COPD, pneumonia, and bronchitis.  After the July 2009 BVA 
hearing, the record was held open to allow the Veteran to 
submit additional medical evidence.  This evidence, received 
in September 2009, was not accompanied by a waiver of RO 
initial consideration.  However, irrespective of whether RO 
initial consideration is required, this newly submitted 
medical record contains a suggestion that there may be a 
causative relationship between the Veteran's current 
respiratory disorder(s) and his service.  Thus, under 38 
C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006), the need for a VA examination, to determine 
whether such a nexus exists, is triggered.  

In addition, the Board notes that the Veteran has 
consistently and repeatedly made reference to hospitalization 
for pneumonia in February 1974 while stationed at Fort Knox, 
Kentucky.  Records of such treatment are not contained in the 
service treatment records in the claims file.  The Board 
would observe that a Report of Medical History performed in 
March 1976 contains a reference to a hospitalization for an 
unspecified reason at Ft. Knox.  Under the circumstances, the 
Board believes that the RO should make an attempt to obtain 
these records from the medical facility at Fort Knox in order 
to ensure a complete record.

Lastly, the Board notes that the Veteran receives regular 
treatment from VA for his respiratory symptomatology  The 
April 2009 Supplemental Statement of the Case indicates that 
the most recent VA medical records contained in the claims 
file are for treatment in December 2008.  This raises the 
possibility that there are later dated records for treatment 
of the condition on appeal.  Since this matter is being 
remanded for further development, the Board believes the RO 
should obtain the most recent VA treatment records for the 
claims file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file VA medical 
records pertaining to the Veteran dated 
since December 2008.

2.  The RO/AMC should request copies of 
treatment records for the Veteran's 
February 1974 hospitalization for 
pneumonia at the Army Medical Center at 
Fort Knox, Kentucky.  If the records 
sought do not exist, or further efforts 
to obtain the records would be futile, 
the RO/AMC should notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in 
the first two paragraphs has been 
completed, the Veteran should be afforded 
an appropriate examination to ascertain 
the nature and etiology of all 
respiratory disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
offer comments and an opinion as to 
whether any currently diagnosed 
respiratory disorder is related to the 
symptomatology and/or illnesses reflected 
in the Veteran's service treatment 
records and the Fort Knox hospitalization 
records (if obtained). 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence, including that 
associated with the claims file after the 
April 2009 Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
